673 N.W.2d 928 (2004)
2004 ND 19
In the Matter of the JUDICIAL VACANCY IN DISTRICT JUDGESHIP NO. 3 with Chambers in Fargo, North Dakota, East Central Judicial District.
No. 20040029.
Supreme Court of North Dakota.
January 28, 2004.
ORDER
[¶ 1] On January 20, 2004, the Honorable Lawrence A. Leclerc, Judge of the District Court, with chambers in Fargo, East Central Judicial District, notified the Supreme Court of his intention not to seek reelection when his term ends December 31, 2004. Under Section 27-05-02.1(4), N.D.C.C., a vacancy is created.
[¶ 2] Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy be filled or order the vacant office transferred to a judicial district in which an additional judge is necessary, to be filled in that district.
[¶ 3] In December, 2003, this Court received comments and information on judicial service needs, population and caseload trends, and other criteria identified in N.D. Sup.Ct. Admin. R. 7.2, Section 4, in the East Central Judicial District, in light of the announced retirement of the Honorable Michael O. McGuire. See In the Matter of the Judicial Vacancy in District Judgeship No. 4, with Chambers in Fargo, North Dakota, East Central Judicial District, 2003 ND 190, 672 N.W.2d 464. We took judicial notice of the information contained in that file earlier this month in consideration of In the Matter of the Judicial Vacancy in District Judgeship No. 2 with Chambers in Fargo, North Dakota, East Central Judicial District, 2004 ND 2, and we do so again.
[¶ 4] For purposes of the consultation provided for under Section 27-05-02.1(4), N.D.C.C., the notice and comment period afforded the lawyers and judges of the district in Judicial Vacancy, East Central Judicial District, 2003 ND 190, 672 N.W.2d 464, is sufficient for determining the disposition of this vacancy.
[¶ 5] Under the criteria of Section 4 of N.D. Sup.Ct. Admin. R. 7.2, the Court has again considered all submissions received by the Court in Judicial Vacancy, East Central Judicial District, 2003 ND 190, 672 N.W.2d 464, and its own administrative records on state-wide weighted caseload data.
[¶ 6] This Court concludes that the office is necessary for effective judicial administration in its present location.
[¶ 7] IT IS HEREBY ORDERED, that Judgeship No. 3 at Fargo in the East Central Judicial District be filled, that an election for this office be held, and that this office appear on the 2004 primary and general election ballots in North Dakota.
[¶ 8] GERALD W. VANDE WALLE, C.J., and CAROL RONNING KAPSNER, *929 MARY MUEHLEN MARING, WILLIAM A. NEUMANN, and DALE V. SANDSTROM, JJ., concur.